Citation Nr: 0633276	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to December 1959.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2006 
correspondence, the veteran withdrew claims seeking service 
connection for headaches and bilateral shoulder disability.  
He requested an additional 90 days to submit information 
pertaining to the claims before the Board.  The 90 day 
abeyance period has expired, and no additional evidence has 
been received.   


FINDINGS OF FACT

1.  A chronic knee disability of either knee was not 
manifested in service; arthritis of the knees was not 
manifested in the first postservice year; and any current 
disability of either knee is not shown to be related to the 
veteran's service.

2.  A low back disability was not manifested in service; 
arthritis of the low back was not manifested in the first 
postservice year; and any current low back disability is not 
shown to be related to the veteran's service.

3.  A chronic bilateral hip disability was not manifested in 
service; arthritis of the hips was not manifested in the 
first postservice year; and the preponderance of the evidence 
is against a finding that the veteran's current bilateral hip 
disability is related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Service connection for a bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a January 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudications in these matters.  See Pelegrini, supra.

While the veteran did not receive timely notice regarding 
ratings of the disabilities on appeal or effective dates of 
awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)), the 
decision below denies (and does not grant) service 
connection; neither the ratings of the disabilities nor the 
effective dates of any awards are matters for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are pertinent private and VA treatment 
records.  The RO arranged for examinations in June 2002 and 
May 2003.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  (As noted 
above, he requested 90 days to submit additional evidence; 
however, such evidence has not been received.)  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of these claims.

B.	Factual Background

The veteran's service medical records show that on April 1957 
enlistment examination there were no complaints, findings, or 
diagnoses related to the low back, hips or knees.  A November 
1958 treatment record notes complaints of low back pain 
associated with lifting and occasionally bending.  On 
examination there was tenderness of the lumbar spine, and 
pain on rotation of the spine to the right.  The impression 
was articular facet syndrome.  Treatment consisted of flexion 
exercises, analgesics, and diathermy.  Three days later it 
was noted that the back was improving.  In January 1959 the 
veteran was seen for a complaint of back pain; clinical 
notations at the time all referred to a herniorrhaphy.  In 
March 1959 the veteran was seen for complaints of soft tissue 
right knee pain following an auto accident.  On December 1959 
examination for release to inactive duty, no pertinent 
abnormalities were reported; the clinical evaluation of the 
spine and lower extremities was normal.
Postservice records from May 1981 to April 1998, include a 
report of a December 1991 private evaluation for complaints 
of right knee, hip, and back pain.  The report is written in 
"physicians' shorthand" and is in part illegible.  It 
appears to note a knee injury one or two years prior, and 
findings appear to have included degenerative in the knee and 
spine.  On January 1992 private evaluation by an unidentified 
physician it was noted that the veteran had a history of 
bilateral hip pain that was increasing in severity.  He also 
had low back pain and pain in the right knee (over the past 4 
or 5 years, after a twisting injury).  X-rays of the hips and 
spine showed degenerative changes.  A January 1992 MRI of the 
lumbar spine showed lumbosacral dessicative changes.  1992 
and 1993 operative reports for show bilateral total hip 
replacement.  A March 1998 medical report noted a 20 year 
history of back pain.  An April 1998 operative report 
describes a right total hip revision.

On June 2002 VA examination, the veteran reported that he 
began to develop low back pain in the late 1970's.  He sought 
medical attention, although no specific treatment was 
recommended.  He indicated that the pain began to worsen in 
the early 1990's.  X-rays of the lumbar spine revealed 
multilevel moderate degenerative changes.  The impression was 
history of low back pain.  The examiner opined that it was 
not likely that the low back pain was related to the 
veteran's service connected cervical spine disability.

On May 2003 VA examination, the veteran reported that while 
in the service he had to carry boxes from the cold storage up 
several decks.  He denied any specific injury to his low 
back, hips or knees.  He indicated that his initial 
evaluation for hip problems was in the 1990's, when severe 
arthritis was diagnosed.  With respect to his knees, he 
reported no current symptoms in his left knee, but 
intermittent giving way secondary to pain in the right knee.  
The veteran reported that his low back began to worsen in the 
early 1990's when his bilateral hip problems were diagnosed.  
The impressions were avascular necrosis, status post total 
hip replacement, bilateral hips; back pain; right knee pain; 
and history of left knee pain.  The examiner opined that 
there was no evidence to suggest a causal relationship 
between the veteran's current symptoms and events described 
in service as [service] medical records do not show any 
ongoing chronic medical problems.
In a December 2004 statement, the veteran claimed that 
carrying heavy boxes up several flights of stairs put 
tremendous pressure on his back, neck, hips and knees.  He 
opined that his current arthritis of those major joints was 
directly a result of such military duties.

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
certain chronic diseases (here, arthritis) are manifested to 
a compensable degree within one year following a veteran's 
discharge from active duty, they may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Knees: 

Right 

The veteran was seen for a soft tissue right knee injury in 
service.  However, no chronic pathology was noted at the 
time.  No right knee disability was noted on service 
separation examination.  Arthritis of the right knee, noted 
in the 1990s. was not shown in the first postservice year.  
Consequently, service connection for a right knee disability 
on the basis that such disability became manifest in service 
and persisted, or on a presumptive basis (for right knee 
arthritis as a chronic disease under 38 U.S.C.A. § 1112) is 
not warranted.

While the veteran may still establish service connection for 
his current right knee disability if competent evidence shows 
that the disability is related to disease or injury in 
service (and he argues, in essence, that a right knee 
disability resulted from carrying heavy loads in service), 
there is no competent evidence showing that is the case.  The 
only competent (medical) evidence regarding a nexus between 
the veteran's current right knee disability and his service, 
the opinion of the VA examiner in May 2003, is to the effect 
that the current disability is unrelated to the alleged 
precipitating factor in service.  Accordingly, the 
preponderance of the evidence is against this claim, and it 
must be denied.  

Left 

No left knee complaints, injuries, or abnormal findings were 
noted in service.  Likewise, there is no postservice 
diagnosis of a left knee disability.  A threshold requirement 
in any claim seeking service connection is that there must be 
competent (medical) evidence of current disability.  Without 
such evidence there is no valid claim of service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, that 
threshold requirement is not met, and the claim must be 
denied.

Low Back

While the veteran for complaints of low back pain with 
lifting & bending in service, and articular facet syndrome 
was diagnosed, no complaints, findings, or diagnosis of back 
disability were noted on service separation.  Furthermore, 
there is no documentation of postservice low back complaints 
or clinical abnormality until the 1990s, decades after 
service.  Arthritis of the low back was not documented until 
the 1990s.  Accordingly, the inference must be that the low 
back complaints in service were acute, and resolved.  
Consequently service connection for a low back disability on 
the basis that such chronic disability became manifest in 
service and persisted, or on a presumptive basis (for low 
back arthritis as chronic disease under 38 U.S.C.A. § 1112) 
is not warranted.  
While the veteran may still establish service connection for 
his current low back disability (arthritis) if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  The only 
competent evidence of record regarding a nexus between the 
veteran's current back disability and his service/and/or 
complaints and duties therein is the opinion of the May 2003 
VA examiner that they are unrelated. Significantly, a lengthy 
interval of time between service and the initial postservice 
clinical manifestation of a disability for which service 
connection is sought is, of itself, a factor weighing against 
a finding of service connection.  The preponderance of the 
evidence is against this claim.  Accordingly, it must be 
denied.  

Bilateral Hips 

It is not in dispute that the veteran now has chronic 
bilateral hip disability.  Both hips are status post total 
hip replacement.  What he must still show to establish 
service connection for bilateral hip disability is that the 
current disability is related to service.  A hip disability 
was not manifested in service, and arthritis of the hips was 
not manifested in the first postservice year.  Consequently, 
service connection for the bilateral hip disability on the 
basis that such disability became manifest in service, and 
persisted, or on a presumptive basis (for arthritis of the 
hips as chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.  

The veteran may still establish service connection for his 
chronic bilateral hip disability if competent (medical) 
evidence relates the disability to service.  See 38 C.F.R. 
§ 3.303.  However, there is no such competent evidence in 
this case.  The only competent (medical) evidence that 
specifically addresses this matter, the opinion the May 2003 
VA examiner is to the effect that the veteran's current 
bilateral hip disability is unrelated to his service.  
Significantly, a lengthy time interval between service and 
the initial postservice manifestation of a disability for 
which service connection is sought (here more than 30 years) 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).  As the veteran is a layperson, his own opinion 
that his bilateral hip disability (or for that matter his 
knee and/or back disorder) is related to service is not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against 
this claim.  Accordingly, it must be denied.


ORDER

Service connection for bilateral knee disability is denied. 

Service connection for a low back disorder is denied.

Service connection for bilateral hip disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


